—Per Curiam.
Respondent has tendered his resignation from the Bar in compliance with section 806.8 of this Court’s rules (22 NYCRR 806.8). Petitioner, the Committee on Professional Standards, does not object to acceptance of the resignation.
Respondent admits neglecting his responsibilities as executor and/or as attorney for four estates. More seriously, he admits that with respect to a fifth estate, that of Josephine De Braccio, he improperly advanced legal fees to himself totalling $22,750 and that he converted another $136,696.66 of estate *1019funds for personal purposes. He states that he has returned the sum of $30,000 to the estate and paid a residuary legatee $50,000 from his personal moneys. He also states that a hearing has been scheduled to determine, among other things, fees and commissions owed to him from the estate and the amount of restitution to be paid by him to the estate.
We accept respondent’s resignation and order his disbarment pursuant to section 806.8 (b) of our rules.
We further direct respondent to cooperate with petitioner in the prompt formulation of an appropriate restitution order or orders which petitioner shall submit for entry pursuant to Judiciary Law § 90 (6-a) (e) (see, e.g., Matter of Moran, 224 AD2d 802; Matter of Dussault, 215 AD2d 843).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that respondent’s resignation application, submitted pursuant to 22 NYCRR 806.8, be and hereby is accepted; and it is further ordered that respondent be and hereby is disbarred, effective immediately; and it is further ordered that respondent be and hereby is directed to cooperate with petitioner in the prompt formulation of an appropriate restitution order or orders which petitioner shall submit for entry pursuant to Judiciary Law § 90 (6-a) (e); and it is further ordered that respondent be and hereby is directed to reimburse the Lawyer’s Fund for Client Protection of the State of New York for awards made to the person or persons whose money or property was willfully misappropriated or misapplied by respondent; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney and eounselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of 22 NYCRR 806.9 regulating the conduct of disbarred, suspended or resigned attorneys.